DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 3/1/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 7, 9, 10, 13, 15 and 16 have been amended.
Claims 2, 6, 8, 12, 14 and 18 have been cancelled.
Claims 19-26 are new.
Claim 1, 3-5, 7, 9-11, 13, 15-17 and 19-26  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejection is herein maintained for reasons set forth below.
With the amendment of claims 1, 3, 4, 7, 9, 10, 13, 15 and 16, and the cancellation of claims 2, 6, 8, 12, 14 and 18, applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection. Esham et al., Dawson et al. and Padate et al. do not teach “wherein generating the knowledge graph comprises for a level of the hierarchical structure: denoting a parent entity in the level and finding a main concept type of the parent entity; based on a part of speech of a child entity and a sentence relationship, identifying a potential relationship between the child entity and the main concept type of the patent entity; and  connecting the parent entity to the child entity with part-of-speech and concept type metadata to represent the relationship between the parent entity and the child entity in the knowledge graph,” etc.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]) that human experts require assistance in retrieving and analyzing information. So a need exists to organize these human interactions by retrieving and analyzing information using the steps of “receiving patient electronic medical records, detecting entities, analyzing document structures, identifying hierarchical structures, generating hierarchical container representations, placing sentences into hierarchical container representations, generating knowledge graphs, generating treatment recommendations,” etc.  Applicant’s method/computer readable medium/apparatus retrieves and analyzes information and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Rejection
Claim(s) 1, 3-5, 7, 9-11, 13, 15-17 and 19-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 7 and 13 is/are directed to the abstract idea of “retrieving and analyzing information,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1, 3-5, 7, 9-11, 13, 15-17 and 19-26 recite an abstract idea.
Claim(s) 1, 7 and 13 is/are directed to the abstract idea of “retrieving and analyzing information,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1, 3-5, 7, 9-11, 13, 15-17 and 19-26 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a method/apparatus/computer readable medium for performing the steps of “receiving patient electronic medical records, detecting entities, analyzing document structures, identifying hierarchical structures, generating hierarchical retrieving and analyzing information,” etc. The limitation of “receiving patient electronic medical records, detecting entities, analyzing document structures, identifying hierarchical structures, generating hierarchical container representations, placing sentences into hierarchical container representations, generating knowledge graphs, generating treatment recommendations,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “receiving patient electronic medical records, detecting entities, analyzing document structures, identifying hierarchical structures, generating hierarchical container representations, placing sentences into hierarchical container representations, generating knowledge graphs, generating treatment recommendations,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1, 3-5, 7, 9-11, 13, 15-17 and 19-26 recite an abstract idea. 
The claim(s) recite(s), in part, a method/apparatus/computer readable medium for performing the steps of “receiving patient electronic medical records, detecting entities, analyzing document structures, identifying hierarchical structures, generating hierarchical container representations, placing sentences into hierarchical container representations, generating knowledge graphs, generating treatment recommendations,” etc., that is “retrieving and analyzing information,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1, 3-5, 7, 9-11, 13, 15-17 and 19-26 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. a processor (Applicant’s Specification [0070]-[0071]), etc.) to perform steps of “receiving patient electronic medical records, detecting entities, analyzing document structures, identifying hierarchical structures, generating hierarchical container representations, placing sentences into hierarchical container representations, generating knowledge graphs, generating treatment recommendations,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processor) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processor). At paragraph(s) [0070]-[0071], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processor,” etc. to perform the functions of “receiving patient electronic medical records, detecting entities, analyzing document structures, identifying hierarchical structures, generating hierarchical container representations, placing sentences into hierarchical container representations, generating knowledge graphs, generating treatment recommendations,” etc. The recited “processor,” 
Dependent Claims
Dependent claim(s) 3-5, 9-11, 15-17 and 19-26 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 3-5, 9-11, 15-17 and 19-26 merely specify which information is used for various calculations or provide further mental processes, but these do not change that the process can be performed in the mind.
Although the dependent claims 3-5, 9-11, 15-17 and 19-26 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 3-5, 9-11, 15-17 and 19-26 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 7 and 13.

Response to Arguments
Applicant’s arguments filed 3/1/2021 with respect to claims 1, 3-5, 7, 9-11, 13, 15-17 and 19-26 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 3/1/2021.
Applicant’s arguments filed on 3/1/2021 with respect to claims 1, 3-5, 7, 9-11, 13, 15-17 and 19-26 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Esham et al., Dawson et al. and Padate et al. do not render obvious the present invention because Esham et al., Dawson et al. and Padate et al. do not disclose “wherein generating the knowledge graph comprises for a level of the hierarchical structure: denoting a parent entity in the level and finding a main concept type of the parent entity; based on a part of speech of a child entity and a sentence relationship, identifying a potential relationship between the child entity and the main concept type of the patent entity; and  connecting the parent entity to the child entity with part-of-speech and concept type metadata to represent the relationship between the parent entity and the child entity in the knowledge graph,” etc. in the previously presented and/or presently amended claims, and (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), Applicant’s arguments with regard to the application of Esham et al., Dawson et al. and Padate et al. to the amended and new limitations have been found persuasive. Esham et al., Dawson et al. and Padate et al. do not teach “wherein generating the knowledge graph comprises for a level of the hierarchical structure: denoting a parent entity in the level and finding a main concept type of the parent entity; based on a part of speech of a child entity and a sentence relationship, identifying a potential relationship between the child entity and the main concept type of the patent entity; and  connecting the parent entity to the child entity with part-of-speech and concept type metadata to represent the relationship between the parent entity and the child entity in the knowledge graph,” etc. Applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
With respect to arguments (B), Examiner respectfully disagrees with Applicant’s arguments as Applicant's remarks and arguments merely rehash issues addressed in the Office Action mailed 11/30/2020 and incorporated herein. Applicant’s argument is/are not persuasive.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Ofek et al. (US 2012/0215560) disclose a system and methods for facilitating computerized interactions with EMRs.
James (US 2012/0246105) discloses systems and methods for user customization of clinical data objects using a clinical modeling language.
Ephrat et al. (US 2013/0054512) disclose a system and method for text extraction and contextual decision support.
Kulandai et al. (Reference U) disclose Ontology based EMR for decision making in health care using SNOMED CT.
Szenasi et al. (Reference V) disclose Concept extraction from medical documents a contextual approach.
Iqbal et al. (Reference W) disclose An Ontology-Based Electronic Medical Record for Chronic Disease Management.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626